Title: To James Madison from Edmund Pendleton, 3 May 1789
From: Pendleton, Edmund
To: Madison, James


Letter not found. 3 May 1789. Acknowledged in JM to Pendleton, 17 May 1789. The list probably kept by Peter Force (DLC: Madison Miscellany) notes that Pendleton wrote a two-page letter to JM from Virginia on this day. The summary reads: “Organization of the new government. Mr. Madison’s proposition for making provision for revenue. Virginia’s disqualifying act. Anti-federal State Elections. Mr Henry.”
